

116 HR 4400 IH: Advancing Education on Biosimilars Act of 2019
U.S. House of Representatives
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4400IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2019Mr. Bucshon (for himself and Mr. Engel) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Health Service Act to provide for an internet website to provide educational
			 materials for health care providers, patients, and caregivers, regarding
			 the meaning of the terms, and the standards for review and licensing of,
			 biological products, and for other purposes.
	
 1.Short titleThis Act may be cited as the Advancing Education on Biosimilars Act of 2019. 2.Education on biological products (a)Website; continuing educationSubpart 1 of part F of title III of the Public Health Service Act (42 U.S.C. 262 et seq.) is amended by adding at the end the following:
				
					352A.Education on biological products
						(a)Internet website
 (1)In generalThe Secretary shall maintain and operate an internet website to provide educational materials for health care providers, patients, and caregivers, regarding the meaning of the terms, and the standards for review and licensing of, biological products, including biosimilar biological products and interchangeable biosimilar biological products.
 (2)ContentEducational materials provided under paragraph (1) may include— (A)explanations of key statutory and regulatory terms, including biosimilar and interchangeable, and clarification regarding the use of interchangeable biosimilar biological products;
 (B)information related to development programs for biological products, including biosimilar biological products and interchangeable biosimilar biological products and relevant clinical considerations for prescribers, which may include, as appropriate and applicable, information related to the comparability of such biological products;
 (C)an explanation of the process for reporting adverse events for biological products, including biosimilar biological products and interchangeable biosimilar biological products; and
 (D)an explanation of the relationship between biosimilar biological products and interchangeable biosimilar biological products licensed under section 351(k) and reference products (as defined in section 351(i)), including the standards for review and licensing of each such type of biological product.
 (3)FormatThe educational materials provided under paragraph (1) may be— (A)in formats such as webinars, continuing medical education modules, videos, fact sheets, infographics, stakeholder toolkits, or other formats as appropriate and applicable; and
 (B)tailored for the unique needs of health care providers, patients, caregivers, and other audiences, as the Secretary determines appropriate.
 (4)Other informationIn addition to the information described in paragraph (2), the Secretary shall continue to publish the following information:
 (A)The action package of each biological product licensed under subsection (a) or (k). (B)The summary review of each biological product licensed under subsection (a) or (k).
 (5)Confidential and trade secret informationThis subsection does not authorize the disclosure of any trade secret, confidential commercial or financial information, or other matter described in section 552(b) of title 5.
 (b)Continuing educationThe Secretary shall advance education and awareness among health care providers regarding biological products, including biosimilar biological products and interchangeable biosimilar biological products, as appropriate, including by developing or improving continuing education programs that advance the education of such providers on the prescribing of, and relevant clinical considerations with respect to, biological products, including biosimilar biological products and interchangeable biosimilar biological products..
 (b)Application under the Medicare Merit-Based Incentive Payment SystemSection 1848(q)(5)(C) of the Social Security Act (42 U.S.C. 1395w–4(q)(5)(C)) is amended by adding at the end the following new clause:
				
 (iv)Clinical medical education program on biosimilar biological productsCompletion of a clinical medical education program developed or improved under section 352A(b) of the Public Health Service Act by a MIPS eligible professional during a performance period shall earn such eligible professional one-half of the highest potential score for the performance category described in paragraph (2)(A)(iii) for such performance period. A MIPS eligible professional may only count the completion of such a program for purposes of such category one time during the eligible professional’s lifetime..
			